
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.7


Loan Agreement


        This Loan Agreement ("Agreement") dated as of March 5, 2007, is between
The F & M Bank & Trust Company ("Lender") and American Locker Group,
Incorporated, a Delaware corporation ("Borrower"), and Altreco, Incorporated, a
Delaware corporation (the "Guarantor").


Recitals


        Borrower and Guarantor have requested Lender to make a loan to Borrower
in an aggregate principal amount of Two Million Two Hundred Thousand and No/100
Dollars ($2,200,000.00) (the "Loan"). Lender is willing to make the Loan to
Borrower upon the terms and conditions hereinafter set forth.


Agreements


        Now, Therefore, in consideration of the premises and the mutual
covenants herein contained, the parties hereto agree as follows:


Article 1.
Definitions


        1.1.  Definitions. As used in this Agreement, the following terms have
the following meanings:

        (1)   "Advance" means an advance of funds by Lender to Borrower pursuant
to Article 2.

        (2)   "Affiliate" means any Person directly or indirectly controlling,
controlled by, or under common control with Borrower.

        (3)   "Assignment of Rents and Leases" means the Assignment of Rents and
Leases executed by Guarantor in connection with the Loan for the benefit of
Lender covering Guarantor's right, title and interest to the rents and proceeds
accruing from the Property, as the same may be amended, supplemented or modified
from time to time.

        (4)   "Business Day" means a day when Lender is open for business.

        (5)   "Debt" means for any Person: (i) all indebtedness, whether or not
represented by bonds, debentures, notes or other evidences of indebtedness, for
the repayment of money borrowed; (ii) all indebtedness representing deferred
payment of the purchase price of property or assets; (iii) all indebtedness
under any lease which, in conformity with federal tax accounting principles
consistently applied, is required to be capitalized for balance sheet purposes;
(iv) all indebtedness under guaranties, endorsements, assumptions or other
contingent obligations, in respect of, or to purchase or otherwise acquire,
indebtedness to others; and (v) all indebtedness secured by a Lien existing on
property owned, subject to such Lien, whether or not the indebtedness secured
thereby shall have been assumed by the owner thereof.

        (6)   "Deed of Trust" means the Deed of Trust, Security Agreement and
Assignment of Rents, Leases, Incomes and Agreements executed by Guarantor and
Borrower to J. Schaad Titus, Trustee, for the benefit of Lender and covering,
among other things, the Property, as the same may be amended, supplemented or
modified from time to time.

        (7)   "EBITDA" means the earnings before interest expense, taxes,
depreciation and amortization, plus non-recurring professional fees and other
non-recurring adjustments as determined by Lender in its sole discretion.

1

--------------------------------------------------------------------------------






        (8)   "Environmental Indemnification Agreement" means the Environmental
Indemnification Agreement executed by Borrower and Guarantor for the benefit of
Lender in connection with the Loan with respect to the Property.

        (9)   "Event of Default" has the meaning specified in Section 8.1.

        (10) "Guaranty" means the Guaranty Agreement executed by Guarantor in
favor of Lender in connection with the Loan, as the same may be amended,
supplemented, or modified from time to time.

        (11) "Leases" means all lease agreements or rights to occupancy of any
kind now or hereafter covering or affecting any portion of the Property and all
amendments, modifications or renewals thereof, all rights, remedies and benefits
pertaining thereto.

        (12) "Lien" means any lien, mortgage, security interest, tax lien,
pledge, encumbrance, or conditional sale or title retention agreement, or any
other interest in property designed to secure the repayment of Debt or any other
obligation, whether arising by agreement, operation of law, or otherwise.

        (13) "Loan" means the loan in the original principal amount of Two
Million Two Hundred Thousand and No/100 Dollars ($2,200,000.00), to be made by
Lender to Borrower pursuant to Article 2.

        (14) "Loan Agreement Rider" means the Loan Agreement Rider executed by
Borrower, Guarantor and Lender executed in connection with the Loan, as the same
may be amended, supplemented or modified from time to time.

        (15) "Loan Documents" means this Agreement, the Note, the Guaranty, the
Assignment of Rents and Leases, the Deed of Trust, the Environmental
Indemnification Agreement, the Subordination Agreement, the Loan Agreement Rider
and all other promissory notes, pledge agreements, guaranties, deeds of trust,
security agreements, and other instruments, documents and agreements executed
and delivered by Borrower and/or Guarantor pursuant to or in connection with
this Agreement and any future amendments hereto or thereto. All such Loan
Documents shall be in form, substance and content in all respects satisfactory
to Lender.

        (16) "Note" means the Promissory Note of Borrower payable to the order
of Lender in the principal amount of the Loan and all extensions, renewals and
modifications thereof.

        (17) "Obligated Party" means Borrower, Guarantor and any Person who is
or becomes party to any agreement that guarantees or secures payment and
performance of the Obligations or any part thereof.

        (18) "Obligations" means all obligations, indebtedness and liabilities
of any Obligated Party to Lender, now existing or hereafter created, acquired or
incurred, whether direct, indirect, primary or secondary, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, regardless of whether such present or future indebtedness, obligations
and liabilities may, prior to their acquisition by any Obligated Party, be or
have been in favor of some other person or have been acquired by any Obligated
Party in a transaction with one or more borrowers, together with any and all
renewals and extensions of such indebtedness, obligations and liabilities,
including, without limitation, the obligations, indebtedness and liabilities of
Borrower and/or Guarantor now or hereafter created under this Agreement, the
Note, the Revolving Line of Credit Note and the other Loan Documents, and all
interest accruing thereon and all attorneys' fees and other expenses incurred in
the enforcement or collection thereof and all renewals and extensions of such
indebtedness, obligations and liabilities.

2

--------------------------------------------------------------------------------






        (19) "Permitted Liens" means (i) liens or security interests for
non-delinquent taxes not yet due and payable, and (ii) applicable zoning
restrictions, and easements, rights-of-way, and similar restrictions filed in
the Tarrant County Real Property Records against the Property; and
(iii) security interests securing purchase money debt for the acquisition or
lease of equipment used in the ordinary course of Borrower's business, not to
exceed $100,000.00 in the aggregate, and which do not affect the real estate
portion of the Property.

        (20) "Person" means any individual, corporation, business trust,
association, company, partnership, joint venture or other entity.

        (21) "Property" means the real property situated in Tarrant County,
Texas, and described as the real property situated in the City of Grapevine,
Tarrant County, Texas, and being more particularly described on Exhibit "A"
attached hereto and made a part hereof, together with all Improvements and
Fixtures and all rights, titles and interests appurtenant thereto. The term
"Mortgaged Property" as defined in the Deed of Trust shall be included within
the term "Property" as used in this Agreement.

        (22) "Revolving Line of Credit Note" means the Revolving Line of Credit
Promissory Note of Borrower payable to the order of Lender in the principal
amount of $750,000.00, and all extensions, renewals and modifications thereof.

        (23) "Revolving Line Loan Agreement" means the Loan Agreement by and
between Borrower, Guarantor and Lender pertaining to the Revolving Line of
Credit Note.

        (24) "Subordination Agreement" means the Subordination Agreement
executed by Guarantor, Borrower and Lender in connection with the Loan.

        (25) "Subsidiary" or "Subsidiaries" means any corporation, general
partnership or limited partnership of which more than fifty percent (50%) of the
issued and outstanding securities or partnership interests, as the case may be,
having ordinary voting power for the election of a majority of directors or
managing partners, as the case may be, is owned or controlled, directly or
indirectly, by Borrower, Borrower and one or more other Subsidiaries, or by one
or more other Subsidiaries.

        1.2.  Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words "hereof," "herein" and "hereunder" and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
article and section references pertain to this Agreement. All accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles ("GAAP").


Article 2.
Loan


        2.1.  Loan. Subject to the terms and conditions of this Agreement,
Lender agrees to make the Loan to Borrower to refinance existing indebtedness
secured by the Property.

        2.2.  The Note. The obligation of Borrower to repay the Loan shall be
evidenced by the Note executed by Borrower, payable to the order of Lender, in
the principal amount of the Loan and dated the date of the making of the Loan.

        2.3.  Repayment of Principal and Interest on Note. Borrower shall repay
the accrued but unpaid interest and unpaid principal amount of the Loan as more
particularly described in the Note.

3

--------------------------------------------------------------------------------




        2.4.  Security. To secure the Loan, Borrower shall execute and deliver
to Lender the Deed of Trust and Assignment of Rents and Leases covering the
Property, which Deed of Trust and Assignment of Rents and Leases shall convey to
Lender the rights, titles, equities and interests as more particularly described
therein free and clear of all liens and other encumbrances, except taxes for the
current year which are not due or payable and those items shown in the
Commitment for Title Insurance delivered to Lender and approved by Lender.

        2.5.  Guaranty. Borrower shall cause the Guarantor to execute and
deliver to Lender the Guaranty.

        2.6.  Setoff. After the occurrence of an Event of Default, Lender shall
have the right to set off and apply against the Obligations in such manner as
Lender may determine, without notice to Borrower, any and all deposits (general
or special, time or demand, provisional or final) or other sums at any time
credited by or owing from Lender to Borrower. As further security for the
Obligations of Borrower, Borrower hereby grants to Lender a security interest in
all money, instruments and other property of Borrower now or hereafter held by
Lender, including, without limitation, property held in safekeeping. In addition
to Lender's right of setoff and as further security for the Obligations of
Borrower, Borrower hereby grants to Lender a security interest in all deposits
(general or special, time or demand, provisional or final) and other accounts of
Borrower now or hereafter on deposit with or held by Lender and all other sums
at any time credited by or owing from Lender to Borrower. The rights and
remedies of Lender hereunder are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which Lender may have.


Article 3.
Payments


        3.1.  Method of Payment. All payments of principal, interest and other
amounts to be made by Borrower hereunder shall be made to Lender, at its office
at 14185 Dallas Parkway, Suite 140, Dallas, Texas 75254, Attention: David J.
Broussard, in lawful currency of the United States of America and in immediately
available funds, or such other address as may be designated in writing by Lender
from time to time. Whenever any payment hereunder or under the Note shall be
stated to be due on a day that is not a Business Day, such payment may be made
on the next succeeding Business Day and interest shall continue to accrue during
such extension.

        3.2.  Prepayment. Borrower may prepay the Note in whole at any time or
from time to time in part without premium or penalty but with accrued interest
to the date of prepayment on the amount so prepaid. All such prepayments shall
be applied to principal installments of the Note, as the case may be, in the
inverse order of maturity of the required principal payments.


Article 4.
Conditions Precedent


        4.1.  Loan. The obligation of Lender to make the Loan is subject to
Lender's receipt or written waiver, on or before the day of the making of the
Loan, of each of the following, each dated (unless otherwise indicated) the day
of the making of the Loan, in form and substance satisfactory to Lender:

        a.     Borrower shall have performed and complied with all terms and
conditions required by this Agreement prior to or at the date of the making of
any disbursement and shall have executed and delivered to Lender all documents
required by Lender as set forth herein, all in form, substance and content in
all respects satisfactory to Lender.

4

--------------------------------------------------------------------------------



        b.     Certificates of Assistant Secretary, which (i) authorizes the
execution, delivery and performance by Borrower and Guarantor of this Agreement
and/or the other Loan Documents to which Borrower and Guarantor are or will be a
party hereunder and (ii) sets forth the name of the individual authorized to
sign this Agreement and/or each of the other Loan Documents to which Borrower
and Guarantor are or will be a party (including the certificates contemplated
herein).

        c.     The Certificates of Incorporation of Borrower and Guarantor,
filed with the Secretary of State of Delaware.

        d.     Certificates of the appropriate government officials of the state
of incorporation of Borrower and Guarantor as to the existence and good standing
of Borrower and Guarantor.

        e.     Borrower shall have delivered to Lender a Mortgagee Policy of
Title Insurance issued by Ticor Title Insurance Company ("Title Company"), in
the amount of the Loan, insuring that the Deed of Trust lien on the Property is
a valid first lien, subject to no exceptions other than those approved in
writing in advance by Lender.

        f.      Lender shall have obtained a current and accurate appraisal of
the Property prepared by a licensed MAI appraiser acceptable to Lender in all
respects.

        g.     Borrower shall have delivered to Lender a current and accurate
Category 1A, Condition II Survey of the Property prepared by a registered
surveyor licensed in the State of Texas, such Survey in all respects
satisfactory to Lender and the Title Company.

        h.     The Note executed by Borrower.

        i.      The Guaranty Agreement executed by the Guarantor.

        j.      The Deed of Trust executed by Borrower and Guarantor.

        k.     The Assignment of Rents and Leases executed by Borrower.

        l.      The Environmental Indemnification Agreement executed by
Borrower.

        m.    The Loan Agreement Rider executed by Borrower.

        n.     The Subordination Agreement executed by Guarantor and Borrower.

        o.     Lender shall have obtained a release of all liens, if any, on the
Property and evidence that all other items reflected under Schedule C of the
Commitment for Title Insurance issued by the Title Company have been satisfied.

        p.     Borrower shall have delivered to Lender a fire and extended
coverage insurance policy (or a certificate of insurance satisfactory to Lender)
issued by an insurance carrier acceptable to Lender covering the replacement
value of the building and other improvements on the Property with Lender named
as loss payee and an additional insured.

        q.     Borrower shall have delivered to Lender a general public
liability and umbrella policy issued by a carrier acceptable to Lender in such
amounts as Lender may require, with Lender listed as a co-insured thereunder.

        r.     All necessary authorizations, consents, approvals, licenses,
filings and registrations with governmental or regulatory authorities or in
connection with the execution, delivery or performance by Borrower of this
Agreement, the Note and the other Loan Documents to which Borrower is a party.

        s.     Such additional documents, instruments and information as Lender
may reasonably request.

5

--------------------------------------------------------------------------------






        n.     An opinion letter issued by Borrower's legal counsel opining
that, among other things, the execution and delivery of the Loan Documents by
Borrower and Guarantor have been duly authorized by all requisite corporate
action of Borrower and Guarantor and that the Loan Documents constitute the
legally binding obligations of Borrower and Guarantor enforceable in accordance
with its terms, subject to certain qualifications approved by Lender

        4.2.  Lending Limits.    Notwithstanding anything contained in this
Agreement to the contrary, under no circumstances shall Lender be required to
advance any proceeds under the Loan, if such Advance would cause Lender to
exceed its lending limits under any applicable banking regulation or violate any
other law or regulation.


Article 5.
Representations and Warranties


        To induce Lender to enter into this Agreement, Borrower and Guarantor
represent and warrant to Lender that:

        5.1.  Existence and Authority. Borrower (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (b) has all requisite power to own assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a material adverse effect
on its business, financial condition, or operations. Borrower has the corporate
power and authority to execute, deliver and perform its obligations under this
Agreement and the other Loan Documents to which it is or may become a party.

        5.2.  Financial Statements. Borrower and Guarantor have delivered to
Lender consolidated financial statements of Borrower and Guarantor, all as of
and for the last fiscal year of Borrower and Guarantor. The financial statements
prepared at the end of the fiscal year of Borrower and Guarantor and, along with
the other financial statements referred to above or delivered in connection
herewith, are true and correct in all material respects, and fairly present, on
a consolidated basis, the financial condition of Borrower and Guarantor as of
the respective dates indicated therein and the results of operations for the
respective periods indicated therein. Borrower and Guarantor have no material
contingent liabilities, liabilities for taxes, material forward or long-term
commitments, or unrealized or anticipated losses from any unfavorable
commitments not reflected in such financial statements. There has been no
material adverse change in the condition, financial or otherwise, or operations
of Borrower and Guarantor since the effective date of the most recent financial
statements referred to in this Section 5.2.

        5.3.  Default. Borrower and Guarantor are not in default in any material
respect under any loan agreement, indenture, mortgage, pledge agreement or other
material agreement or obligation to which it is a party or by which any of their
properties may be bound.

        5.4.  Authorization and Compliance with Laws and Material Agreements.
The execution, delivery and performance by Borrower and Guarantor of this
Agreement and the other Loan Documents to which Borrower or Guarantor are or may
become a party to have been duly authorized by all requisite action on the part
of Borrower and Guarantor and do not and will not violate the Certificates of
Incorporation or Bylaws of Borrower and Guarantor, or any law or any order of
any court, governmental authority or arbitrator, and do not and will not
conflict with, result in a breach of, or constitute a default under, or result
in the imposition of any Lien upon any assets of Borrower or Guarantor pursuant
to the provisions of any indenture, mortgage, deed of trust, pledge agreement,
franchise, permit, license or other instrument or agreement by which Borrower or
its respective properties is bound.

6

--------------------------------------------------------------------------------




        5.5.  Litigation and Judgments. Except as disclosed under the caption
"Legal Proceedings" in the Borrower's Annual Report on Form 10-K for the fiscal
year ended December 4, 2004, there is no action, suit or proceeding before any
court, governmental authority or arbitrator pending, or to the knowledge of
Borrower or Guarantor, threatened against or affecting Borrower or Guarantor
that would, if adversely determined, have a material adverse effect on the
financial condition or operations of Borrower or Guarantor or the ability of
Borrower or Guarantor to pay and perform the Obligations. There are no
outstanding judgments against Borrower or Guarantor.

        5.6.  Rights in Properties; Liens. Borrower and Guarantor have good and
indefeasible title or valid leasehold interests in their respective properties
and assets, real and personal, reflected in the financial statements described
in Section 5.2., and none of the properties, assets or leasehold interests of
Borrower or Guarantor is subject to any Lien, except as permitted by
Section 7.1.

        5.7.  Title to Property. Borrower owns, and with respect to Property
acquired after the date hereof, Borrower will own, legally and beneficially, the
Property free of any Lien or any right or option on the part of any third person
to purchase or otherwise acquire the Property or any part thereof, except for
the Lien granted pursuant to the Deed of Trust executed by Borrower and except
for the Permitted Liens. Borrower will have the unrestricted right to grant a
lien in the Property as contemplated hereby. The Property is not subject to any
restriction on transfer or assignment except for compliance with applicable
federal and state laws and regulations promulgated thereunder.

        5.8.  Enforceability. The execution and delivery of the Loan Documents
by the persons signing this Agreement for Borrower and Guarantor have been duly
authorized by all requisite corporate action of Borrower and Guarantor as
required by its constituent documents and applicable law. This Agreement
constitutes, and the other Loan Documents to which Borrower and Guarantor are a
party, when executed and delivered, shall constitute legal, valid and binding
obligations of Borrower and Guarantor, enforceable against Borrower and
Guarantor in accordance with their respective terms, except as limited by
bankruptcy, insolvency, or other laws of general application relating to the
enforcement of creditors' rights.

        5.9.  Approvals. No authorization, approval or consent of, and no filing
or registration with, any court, governmental authority or third party is or
will be necessary for the execution, delivery or performance by Borrower or
Guarantor of this Agreement and the other Loan Documents to which Borrower is or
may become a party or the validity or enforceability thereof.

        5.10. Taxes. Borrower and Guarantor have filed all tax returns (federal,
state and local) required to be filed, including all income, franchise,
employment, property and sales taxes. Except for (a) the existing employment tax
dispute with the Internal Revenue Service previously disclosed to Lender in
writing by Borrower, for which Borrower has a maximum potential liability of no
more the $50,000.00 in the aggregate, and (b) certain existing unpaid sales tax
obligations in various states which do not exceed more than $20,000.00 in the
aggregate [(a) and (b) being collectively referred to herein as the "Disclosed
Outstanding Tax Issues"], Borrower and Guarantors have paid all of their
respective tax liabilities, and neither Borrower or Guarantor know of any
pending investigation of Borrower or Guarantor by any taxing authority or of any
pending but unassessed tax liability of Borrower or Guarantor.

        5.11. Disclosure. No representation or warranty made by Borrower or
Guarantor in this Agreement or in any other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not misleading. There is no fact known to
Borrower or Guarantor which has a material adverse effect, or which can
reasonably be expected to have a material adverse effect, on the business,
assets, financial condition, or operations of Borrower or Guarantor.

7

--------------------------------------------------------------------------------




        5.12. Contracts. Borrower and Guarantor are not a party to, or bound by
any agreement, condition, contract or arrangement, which can reasonably be
expected to have a material adverse effect on the business, operations or
financial condition of Borrower or Guarantor.

        5.13. Compliance with Law. To the best of its knowledge, Borrower and
Guarantor are in compliance with all laws, rules, regulations, orders and
decrees which are applicable to Borrower or Guarantor or any of their respective
properties.

        5.14. Principal Place of Business. The place where Borrower and
Guarantor keeps its books and records is located at the address set forth in
Article 10.

        5.15. Leases. Borrower and Guarantor warrant and represent to Lender
that there are currently no Leases in effect that affect any part of the
Property.

        5.16. Solvency. Borrower and Guarantor are solvent, are not bankrupt,
and have not sought or have sought on their behalf the entry of an order for
relief, nor has such an order for relief been entered, under the U. S.
Bankruptcy Code, as amended, and have no outstanding liens, suits, garnishments,
bankruptcies, or court actions which could render him or it insolvent.


Article 6.
Positive Covenants


        Borrower and Guarantor covenant and agree that, as long as the
Obligations or any part thereof are outstanding or Lender has any commitment
hereunder, Borrower and Guarantor will perform and observe the following
positive covenants, unless Lender shall otherwise consent in writing:

        6.1.  Financial Statements. Borrower and Guarantor will furnish to
Lender:

        a.     As soon as available, and in any event within one hundred twenty
(120) days after the end of each fiscal year of Borrower and Guarantor,
beginning with the fiscal year most recently ended, a copy of the annual audited
consolidated financial report of Borrower and Guarantor for such fiscal year
containing, for each of Borrower and Guarantor, balance sheets, statements of
income, statements of partners' equity and statements of change in financial
position as of the end of such fiscal year and for the 12-month period then
ended, in each case setting forth in comparative form the figures for the
preceding fiscal year, all in reasonable detail and certified by the chief
financial officer of the Borrower and Guarantor, prepared in accordance with
GAAP.

        b.     As soon as available, and in any event within thirty (30) days
after the end of each fiscal quarter of Borrower, commencing at the end of the
current fiscal quarter, a copy of the quarterly operating statements of Borrower
for such fiscal quarter containing cash flow statements, balance sheets, and
statements of income, all in reasonable detail and certified to be true and
correct in all material respects by the president or chief financial officer of
Borrower.

        d.     As soon as available, and in any event within thirty (30) days of
filing same with the Internal Revenue Service of each year, a true and correct
copy of the consolidated annual federal income tax return of Borrower and
Guarantor for the immediately preceding year, signed by Borrower and Guarantor
and filed with the Internal Revenue Service.

        e.     On or before January 31 of each year, evidence that all ad
valorem taxes or other assessments due and owing against the Property have been
paid in full.

        f.      Promptly, such additional financial information concerning
Borrower and Guarantor as Lender may request.

8

--------------------------------------------------------------------------------






        6.2.  Certificates; Other Information. Borrower and Guarantor will
furnish to Lender all of the following:

        a.     As soon as available, copies of all reports and information made
available to the shareholders of Borrower and Guarantor of a material nature
which could have a material adverse effect on Lender's prospect of payment or
performance of the Obligations or any portion thereof.

        b.     Promptly, such additional information concerning Borrower and
Guarantor as Lender may request.

        6.3.  2005 and 2006 Financial Reports. Borrower agrees to deliver to
Lender Borrower's audited financial reports for the 2005 fiscal year on or
before April 30, 2007, and Borrower's audited financial reports for the 2006
fiscal year on or before June 30, 2007. Notwithstanding the foregoing to the
contrary, Borrower will deliver its first quarter of 2007 financial reports on
or before June 30, 2007. Thereafter, all financial reports shall be delivered to
Lender as set forth in Section 7.1 above.

        6.4.  Performance of Obligations. Borrower will duly and punctually pay
and perform the Obligations, including without limitation, its obligations under
this Agreement and the other Loan Documents.

        6.5.  Preservation of Existence and Conduct of Business. Borrower and
Guarantor will (i) preserve and maintain its corporate existence and all of
their respective leases, privileges, franchises, qualifications and rights that
are necessary or desirable in the ordinary conduct of their respective
businesses, and (ii) conduct their respective businesses as presently conducted
in an orderly and efficient manner in accordance with good business practices.

        6.6.  Maintenance of Properties. Borrower and Guarantor will maintain
their respective assets and properties in good condition and repair, reasonable
wear and tear excepted.

        6.7.  Payment of Taxes and Claims. Borrower and Guarantor will pay or
discharge at or before maturity or before becoming delinquent (i) all taxes,
levies, assessments and governmental charges imposed on them or any of their
property, and (ii) all lawful claims for labor, material and supplies, which, if
unpaid, might become a Lien upon any of their property; provided, however, that
Borrower and Guarantor shall not be required to pay or discharge any tax, levy,
assessment or governmental charge which is being contested in good faith by
appropriate proceedings diligently pursued, and for which reasonably adequate
reserves have been established. Borrower agrees to diligently and in good faith
pursue a prompt resolution of the Disclosed Outstanding Tax Issues.

        6.8.  Insurance. Borrower and Guarantor will obtain and maintain fire
and extended coverage, general public liability and umbrella coverage insurance
policies and such other insurance policies as may be specified by Lender, upon
and relating to the Property, all in such amounts and with such insurance
carriers as may be specified by Lender from time to time, and in accordance with
the terms and provisions of the Deed of Trust and Borrower and Guarantor will
provide to Lender evidence thereof at least annually.

        6.9.  Litigation and Attorney's Fees. Borrower and Guarantor will pay
promptly to Lender without demand, reasonable attorney's fees, including, but
not limited to, the reasonable costs and expenses of legal counsel and all costs
and other expenses paid or incurred by Lender in collecting or compromising the
Loan or in enforcing or exercising its rights or remedies created by, connected
with or provided in this Agreement or any other agreement or instrument required
by Lender in connection with the Loan, whether or not suit is filed.

9

--------------------------------------------------------------------------------




        6.10. Inspection Rights. Upon request from time to time, Borrower and
Guarantor will permit representatives of Lender to examine and make copies of
the books and records of Borrower, at Borrower's expense, and visit and inspect
the property of Borrower and Guarantor, and to discuss the business, operations
and financial condition of Borrower and Guarantor with its officers and
employees and with its independent certified public accountants.

        6.11. Keeping Books and Records. Borrower will maintain proper books of
record and account in which full, true and correct entries (in all material
respects) shall be made of all dealings and transactions in relation to its
business and activities.

        6.12. Compliance with Laws. Borrower and Guarantor will comply with all
applicable laws, rules, regulations and orders of any court, governmental
authority or arbitrator.

        6.13. Compliance with Agreements. Borrower and Guarantor will comply, in
all material respects, with all agreements, indentures, mortgages, security
agreements, pledge agreements, deeds of trust and other documents binding on
Borrower or Guarantor or affecting their respective properties or business.

        6.14. Notices. Borrower and Guarantor will promptly notify Lender of
(i) the occurrence of an Event of Default, or of any event that with notice or
lapse of time, or both, would be an Event of Default, (ii) the commencement of
any action, suit or proceeding against Borrower that might have a material
adverse effect on the business, financial condition or operations of Borrower
and (iii) any other matter that might have a material adverse effect on the
business, financial condition or operations of Borrower or Guarantor.

        6.15. Further Assurances. Borrower and Guarantor will execute and
deliver such further instruments as may be deemed necessary by Lender to carry
out the provisions and purposes of this Agreement and the other Loan Documents
and to preserve and perfect the Lien of Lender in the Property.

        6.16. Compliance with ERISA. Borrower will comply with all minimum
funding requirements and all other material requirements of ERISA, if
applicable, so as not to give rise to any liability thereunder. Promptly after
the filing thereof, Borrower shall furnish to Lender with regard to each
employee benefit plan of Borrower, copies of each annual report required to be
filed pursuant to Section 103 of ERISA in connection with each such plan for
each plan year. Borrower will notify Lender immediately of any fact, including,
but not limited to, any "Reportable Event" as that term is defined in
Section 4043 of ERISA, arising in connection with any such plan which might
constitute grounds for the termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a trustee to administer such plan and furnish to Lender, promptly upon
its request therefor, such additional information concerning any such plan as
may be reasonably requested.

        6.17. Reports. Furnish to Lender, as soon as possible and in any event
within fifteen (15) days after Borrower or Guarantor knows or has reason to know
that any event or condition described in Section 8.1. herein has occurred, a
statement of the president or chief financial officer of Borrower describing
such event or condition and the action, if any, which Borrower proposes to take
with respect thereto.

        6.18. Environmental Condition Reports. Give prompt written notice to
Lender of any governmental or regulatory action, of any claim for damage or
injury made or threatened and of Borrower's or Guarantor's discovery of any
occurrence or condition on the Property or adjoining lands, which does or could
cause the presence of any hazardous materials or environmental condition to
exist on the Property which contravene the standards of any governmental or
administrative environmental protective law or regulations.

10

--------------------------------------------------------------------------------




        6.19. New Leases. Borrower and Guarantor agree that any new Lease to be
executed that affect the Property or any portion thereof shall be on a lease
form and lease terms previously approved by Lender in writing.

        6.20. Operating Account. Except for Borrower's payroll account and its
Canadian bank accounts maintained by Borrower's Canadian Affiliates, Borrower
and Guarantor shall maintain all of its operating accounts with Lender.
Transfers of funds between Borrower's local accounts and the Canadian bank
accounts shall be prohibited, unless such transfers are made in the ordinary
course of business.

        6.21. Financial Covenants. Borrower and Guarantor covenant and agree
that, as long as the Obligations or any part thereof are outstanding or Lender
has any commitment hereunder, Borrower and Guarantor will perform, observe and
maintain the following financial covenants, unless Lender shall otherwise
consent in writing:

        a.     Current Ratio. Borrower shall maintain a "Current Ratio" of at
least 1.25 to 1. "Current Ratio" means [current assets minus prepaid items]
divided by [current liabilities] (as those terms are defined in GAAP).

        b.     Debt Service Coverage Ratio. Borrower shall maintain a "Debt
Service Coverage Ratio" of at least 1.25 to 1. "Debt Service Coverage Ratio"
means [EBITDA less cash taxes] divided by [interest expense and current
maturities of all Debt of Borrower] (as those terms are defined in GAAP).

        c.     Liabilities to Tangible Net Worth. Borrower shall maintain a
maximum ratio of total liabilities to tangible net worth of 2.5 to 1 (as those
terms are defined in GAAP).

        The financial covenants set forth herein shall be tested on a quarterly
basis in conjunction with the delivery of Borrower's financial statements. If
Borrower shall fail to satisfy a financial covenant, Borrower shall have fifteen
(15) days to bring such covenant into compliance after written notice therefore
is sent to Borrower, before Lender may claim an Event of Default hereunder.


Article 7.
Negative Covenants


        Borrower and Guarantor covenant and agree that, as long as the
Obligations or any part thereof are outstanding or Lender has any commitment
hereunder, Borrower and Guarantor will perform and observe the following
negative covenants, unless Lender shall otherwise consent in writing:

        7.1.  Limitation on Liens. Borrower and Guarantor will not incur,
create, assume or permit to exist, any Lien upon the Property, except Liens in
favor of Lender and except for the Permitted Liens.

        7.2.  Mergers, Acquisitions and Dissolutions. Borrower will not become a
party to a merger or consolidation, or purchase or otherwise acquire all or a
substantial part of the assets of any Person or any shares or other evidence of
beneficial ownership of any Person, or dissolve or liquidate.

        7.3.  Transactions with Affiliates. Borrower will not enter into any
transaction with any officer or employee of Borrower or any Affiliate, except
upon fair and reasonable terms.

        7.4.  Debt. Borrower shall not, without the prior written consent of
Lender, incur, create, assume or permit to exist, any Debt, except (i) Debt to
Lender; (ii) trade payables incurred in the ordinary course of business with a
due date not greater than sixty (60) days from date it is incurred;
(iii) purchase money debt for the acquisition or lease of equipment used in the
ordinary course of Borrower's business, not to exceed $100,000.00 in the
aggregate.

11

--------------------------------------------------------------------------------





Article 8.
Default


        8.1.  Event of Default. Each of the following shall be deemed an "Event
of Default":

        a.     Any Obligated Party shall fail to pay when due the Obligations or
any part thereof and such default in payment is not cured within five (5) days
after written notice of same is sent to Borrower.

        b.     Any representation or warranty made or deemed made by any
Obligated Party (or any partner of Borrower) in any Loan Document or in any
certificate, report, notice or financial statement furnished at any time in
connection with this Agreement shall be false, misleading or erroneous in any
material respect when made or deemed to have been made.

        c.     Any Obligated Party shall fail to perform, observe or comply with
any covenant, agreement or term contained in this Agreement or any other Loan
Document (which does not involve the payment of monetary Obligations covered by
Section 8.1a. above), and such failure to perform, observe or comply is not
fully cured within fifteen(15) days after written notice of same is sent to
Borrower; provided, however, that if the default described within this
section 8.1c. is of such a nature that it cannot possibly be cured by anyone
within such fifteen (15) day period, then such failure shall not constitute an
Event of Default hereunder, if Borrower commences the curing of the failure
within such fifteen (15) day period, and thereafter diligently prosecutes the
curing of the same to completion, and provides to the Lender written evidence of
such actions, provided that if such default still remains uncured after thirty
(30) days from the date such original notice from Lender was sent, then such
failure shall constitute an Event of Default hereunder, notwithstanding.

        d.     Any Obligated Party shall commence a voluntary proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or a substantial part of its property or shall
consent to any such relief or to the appointment of or taking possession by any
such official in such a proceeding commenced against it or shall make a general
assignment for the benefit of creditors or shall generally fail to pay its debts
as they become due or shall take any partnership action to authorize any of the
foregoing.

        e.     Any involuntary proceeding shall be commenced against any
Obligated Party seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official for it or a substantial part of
its property, and such involuntary proceeding shall remain undismissed and
unstayed for a period of forty-five (45) days.

        f.      Any Obligated Party shall fail to discharge within a period of
forty-five (45) days after the commencement thereof any attachment,
sequestration or similar proceeding against any of its assets or properties to
the extent enforcement would have a material adverse effect on the financial
condition of such Obligated Party.

        g.     Any Obligated Party shall fail to satisfy and discharge promptly
any judgment against it after the judgment becomes final to the extent
enforcement would have a material adverse effect on the financial condition of
such Obligated Party.

        h.     This Agreement or any other Loan Document shall cease to be in
full force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by any Obligated Party,
or any Obligated Party shall deny that it has any further liability or
obligation under any of the Loan Documents.

12

--------------------------------------------------------------------------------






        i.      The sale, voluntary encumbrance or other unauthorized transfer
of the Property without Lender's prior written consent.

        j.      Any Obligated Party shall cease to exist.

        k.     The occurrence of any "Event of Default" as that term is defined
in the Deed of Trust.

        l.      The occurrence of any "Event of Default" as that term is defined
in the Revolving Line of Credit Loan Agreement.

        m.    Borrower shall fail to satisfy any financial covenant as set forth
in Section 6.21 hereof and such failure is not cured within fifteen (15) days
after written notice of same is sent to Borrower.

        8.2.  Remedies Upon Default. Upon the occurrence of an Event of Default,
Lender shall have no obligation to make any further advances under the Loan and
Lender may without notice declare the Obligations or any part thereof to be
immediately due and payable, and the same shall thereupon become immediately due
and payable, without demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand, or
protest, which are hereby expressly waived; provided, however, that upon the
occurrence of an Event of Default under Section 8.1.d. or Section 8.1.e., the
commitment of Lender to lend hereunder shall automatically terminate, and the
Obligations shall become immediately due and payable without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, or protest, which are hereby expressly
waived. Upon the occurrence of any Event of Default, Lender may exercise all
rights and remedies available to it in law or in equity, under the Loan
Documents or otherwise.


Article 10.
Miscellaneous


        10.1. Expenses of Lender. Borrower agrees to pay on demand all costs and
expenses incurred by Lender in connection with the preparation, negotiation and
execution of this Agreement and the other Loan Documents and any and all
amendments, modifications and supplements thereto and the closing of the Loan,
including, without limitation, the costs and fees of Lender's legal counsel,
appraisal fees, mortgagee's policy of title insurance and endorsement premiums,
survey costs, environmental engineer fees, closing costs, and all costs and
expenses incurred by Lender in connection with the enforcement or preservation
of any rights under this Agreement or any other Loan Document, including,
without limitation, the reasonable costs and fees of Lender's legal counsel.
Borrower agrees Lender may pay these costs with the proceeds of Loan, at its
sole discretion.

        10.2. WAIVER OF JURY TRIAL. IN THE EVENT LITIGATION SHOULD ARISE OUT OF
THE TRANSACTIONS CONTEMPLATED BY ANY OF THE LOAN DOCUMENTS OR ANY OTHER MATTER
RELATED THERETO WHATSOEVER OR IN CONNECTION WITH ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OR INACTIONS BY
LENDER, IT IS HEREBY STIPULATED AND AGREED BY BORROWER AND GUARANTOR THAT THEY
SHALL WAIVE AND DO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ALL
RIGHTS TO DEMAND A TRIAL OF ANY SUCH MATTER BY OR BEFORE A JURY. THIS PROVISION
IS A MATERIAL INDUCEMENT TO LENDER TO COMMIT TO MAKE THE LOAN.

        10.3. No Waiver; Cumulative Remedies. No failure on the part of Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

13

--------------------------------------------------------------------------------




        10.4. Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of Lender, Borrower and Guarantor and their respective
successors and assigns, except that Borrower and Guarantor may not assign or
transfer any of their respective rights or obligations under this Agreement and
the other Loan Documents.

        10.5. Survival of Representations and Warranties. All representations
and warranties made in this Agreement or any other Loan Document or in any
document, statement or certificate furnished in connection with this Agreement
shall survive the execution and delivery of this Agreement and the other Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.

        10.6. Entire Agreement; Amendment. This Agreement and the other Loan
documents embodies the entire agreement among the parties hereto and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof. The provisions of this Agreement and the other Loan Documents to which
Borrower is a party may be amended or waived only by an instrument in writing
signed by the parties thereto.

        10.7. Maximum Interest Rate. No provision of this Agreement or Note
shall require the payment or the collection of interest in excess of the maximum
permitted by applicable law. If any excess of interest in such respect is hereby
provided for, or shall be adjudicated to be so provided, in the Note or
otherwise in connection with this loan transaction, the provisions of this
Section 10.7. shall govern and prevail and neither Borrower nor Guarantor nor
the sureties, successors or assigns of Borrower or Gurantors shall be obligated
to pay the excess amount of such interest or any other excess sum paid for use,
forbearance or detention of sums loaned pursuant hereto. In the event Lender
ever receives, collects or applies as interest any such sum, such amount which
would be in excess of the maximum amount permitted by applicable law shall be
applied as a payment and reduction of the principal of the indebtedness
evidenced by the Note; and, if the principal of the Note has been paid in full,
any remaining excess shall forthwith be paid to Borrower.

        10.8 Notices. Any notice, consent or other communication required or
permitted to be given under any of the Loan Documents to Lender, Borrower or
Guarantor must be in writing and sent via overnight mail or courier service to
the following addresses:


To Borrower:
 
American Locker Group, Incorporated
815 S. Main Street
Grapevine, Texas 76051
To Guarantor:
 
Altreco, Incorporated
815 S. Main Street
Grapevine, Texas 76051
In either case, with a copy to:
 
 
Hallett & Perrin, P.C.
2001 Bryan Street, #3900
Dallas, Texas 75201
Attn: Timothy R. Vaughn
To Lender:
 
The F&M Bank & Trust Company
14185 Dallas Parkway, Suite 140
Dallas, Texas 75254
Attention: David J. Broussard, Senior Vice-President

or such other address as shall be set forth in a notice from the appropriate
party given in compliance with this Section 10.8. Any such notice, consent or
other communication shall be deemed given when delivered in person when duly
sent to or deposited with the overnight courier service.

14

--------------------------------------------------------------------------------




        10.9. Applicable Law. This Agreement, the Note and the other Loan
Documents shall be deemed to have been made and to be performable in the City of
Dallas, Dallas County, Texas, and shall be governed and construed in accordance
with the laws of the State of Texas.

        10.10 Additional Remedies. The rights, powers and remedies given to
Lender hereunder and under the other Loan Documents shall be cumulative and not
alternative and shall be in addition to all rights, powers and remedies given to
Lender by law or in equity against Borrower or any other Person, including, but
not limited to, Lender's rights of setoff.

        10.11. RELIEF FROM AUTOMATIC STAY. AS A MATERIAL INDUCEMENT AND AS
FURTHER CONSIDERATION TO INDUCE LENDER TO MAKE THE LOAN, BORROWER AND GUARANTOR
HEREBY STIPULATE, AGREE, CONSENT TO AND ACKNOWLEDGE THAT IN THE EVENT THAT A
PROCEEDING UNDER TITLE 11 OF THE U.S. CODE IS COMMENCED, EITHER VOLUNTARY OR
INVOLUNTARY, BY OR AGAINST BORROWER OR GUARANTOR, LENDER IS ENTITLED TO
IMMEDIATE RELIEF FROM ANY AUTOMATIC STAY IMPOSED UNDER SECTION 362 OF TITLE 11
OF THE U.S. CODE, AS AMENDED, OR OTHERWISE, ON OR AGAINST THE EXERCISE OF THE
RIGHTS AND REMEDIES OTHERWISE AVAILABLE TO LENDER, WITHOUT REQUIRING LENDER TO
FILE A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IN ADDITION TO THE FOREGOING,
BORROWER AND GUARANTOR FURTHER STIPULATE, AGREE AND ACKNOWLEDGE THAT NEITHER
BORROWER NOR GUARANTOR WILL OPPOSE OR OBJECT TO LENDER'S MOTION FOR RELIEF FROM
ANY AUTOMATIC STAY OR ANY VALUATION BY LENDER OF THE PROPERTY SUBJECT TO THE
AUTOMATIC STAY CONDUCTED BY LENDER.

        10.12. Jurisdiction, Service of Process.    ANY SUIT, ACTION OR
PROCEEDING AGAINST BORROWER OR GUARANTOR WITH RESPECT TO THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT OF
ANY THEREOF SHALL BE BROUGHT IN THE DISTRICT COURTS OF DALLAS COUNTY, TEXAS OR
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS, AS LENDER
(IN ITS SOLE DISCRETION) MAY ELECT, AND BORROWER AND GUARANTOR HEREBY ACCEPT THE
EXCLUSIVE JURISDICTION OF THOSE COURTS FOR THE PURPOSE OF ANY SUIT, ACTION OR
PROCEEDING.

        10.13. Severability. Should any one or more provisions of this Agreement
be determined to be illegal or unenforceable, all other provisions nevertheless
shall be effective.

        10.14. Time of the Essence. Time is hereby declared to be of the essence
of this Agreement and of every part thereof.

        10.15. Integration Clause. Except for documents and instruments
specifically referenced herein, this Agreement and the other Loan Documents
constitute the entire agreement between Lender, Borrower and Guarantor regarding
the Loan and all prior communications, verbal or written, between Borrower,
Guarantor and Lender shall be of no further effect or evidentiary value.

        10.16. Construction. The paragraph headings herein are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

        10.17. Amendments. This Agreement may be amended only in written form
and signed by all parties hereto.

        10.18. Controlling Interpretation. The other Loan Documents delivered
pursuant to or in connection with this Agreement shall supplement and be in
addition to the terms and provisions of this Agreement. If an inconsistency of
provisions should exist between any of the Loan Documents, the interpretation of
such provision most favorable to Lender shall control, determined by Lender in
its sole discretion.

15

--------------------------------------------------------------------------------




        10.19. Headings. The headings, captions and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

        10.20. Non-Application of Section 346 of Texas Finance Code. The
provisions of Section 346.001 et. seq. of the Texas Finance Code are
specifically declared by the parties hereto not to be applicable to this
Agreement or any of the other Loan Documents or to the transactions contemplated
hereby.

        10.21. Participations. Lender shall have the right at any time and from
time to time to grant participations in the Note and any other Loan Documents.
Each participant shall be entitled to receive all information received by Lender
regarding the creditworthiness of Borrower and Guarantor.

        In Witness Whereof, the parties hereto have duly executed this Agreement
as of the day and year first above written.


 
 
Borrower:
American Locker Group, Incorporated, a Delaware corporation
 
 
By:
 
/s/ Edward F. Ruttenberg

--------------------------------------------------------------------------------

Edward F. Ruttenberg, President
 
 
Guarantor:
Altreco, Incorporated, a Delaware corporation
 
 
By:
 
/s/ Edward F. Ruttenberg

--------------------------------------------------------------------------------

Edward F. Ruttenberg, President
 
 
Lender:
The F&M Bank & Trust Company
 
 
By:
 
/s/ David Broussard

--------------------------------------------------------------------------------

(Signature)
 
 
 
 
David Broussard, Senior Vice President

--------------------------------------------------------------------------------

(Printed Name and Title)

16

--------------------------------------------------------------------------------





QuickLinks


Loan Agreement
Recitals
Agreements
Article 1. Definitions
Article 2. Loan
Article 3. Payments
Article 4. Conditions Precedent
Article 5. Representations and Warranties
Article 6. Positive Covenants
Article 7. Negative Covenants
Article 8. Default
Article 10. Miscellaneous
